         Case 7:17-cr-00225-NSR Document 189 Filed 07/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------- --------- x
                                    :
UNITED STATES OF AMERICA            :
                                    :                    DECLARATION OF
          - v. -                    :                    PUBLICATION
                                    :
CHUKWUEMEKA OKPARAEKE,              :                    S4 17 Cr. 225 (NSR)
          a/k/a “Emeka,”            :
                                    :
                 Defendant.         :
----------------- ----------------- x

               I, Olga I. Zverovich, pursuant to Title 28, United States Code, Section 1746, hereby

declare under the penalty of perjury that:

               I am an Assistant United States Attorney in the office of the United States Attorney

for the Southern District of New York; and

               Attached to this declaration are (1) a true and correct copy of a notice of the

forfeiture action, and (2) a true and correct copy of an Advertisement Certification Report,

indicating that the aforementioned notice was posted on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on May 5, 2021, as required by

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions; and

               Both of the documents were obtained from a Consolidated Asset Tracking System

maintained by the Department of Justice.

Dated:         New York, New York
               July 15, 2021




                                                            ______________________________
                                                            Olga I. Zverovich
                                                            Assistant United States Attorney
         Case 7:17-cr-00225-NSR Document 189 Filed 07/15/21 Page 2 of 4

Attachment 1


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK
         COURT CASE NUMBER: S4 17 CR. 225 (NSR); NOTICE OF FORFEITURE

      Notice is hereby given that on April 09, 2021, in the case of U.S. v.
CHUKWUEMEKA OKPARAEKE a/k/a "EMEKA", Court Case Number S4 17 CR. 225
(NSR), the United States District Court for the Southern District of New York entered an
Order condemning and forfeiting the following property to the United States of America:

       All right, title and interest of the defendant in the following specific property:
       680.60963624 bitcoins, contained in the bitcoin address
       3DTSBzmieF8tAECqsDJttf2BeKnar8caQU

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (May 05, 2021) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, United States Courthouse, 300 Quarrapos Street, White
Plains, NY 10601, and a copy served upon Assistant United States Attorney Olga
Zverovich, One Saint Andrews Plaza, New York, NY 10007. The ancillary petition shall
be signed by the petitioner under penalty of perjury and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property, the time and
circumstances of the petitioner's acquisition of the right, title and interest in the forfeited
property and any additional facts supporting the petitioner's claim and the relief sought,
pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
        Case 7:17-cr-00225-NSR Document 189 Filed 07/15/21 Page 3 of 4

website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Olga Zverovich, One Saint Andrews Plaza, New York, NY 10007. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
          Case 7:17-cr-00225-NSR Document 189 Filed 07/15/21 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between May 5, 2021 and June 03, 2021. Below is a summary report that identifies the uptime for each
day within the publication period and reports the results of the web monitoring system’s daily check that
verifies that the advertisement was available each day.

U.S. v. CHUKWUEMEKA OKPARAEKE a/k/a "EMEKA"

Court Case No:              S4 17 CR. 225 (NSR)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   05/05/2021                      23.9                          Verified
         2                   05/06/2021                      23.9                          Verified
         3                   05/07/2021                      23.9                          Verified
         4                   05/08/2021                      23.9                          Verified
         5                   05/09/2021                      23.9                          Verified
         6                   05/10/2021                      23.9                          Verified
         7                   05/11/2021                      23.9                          Verified
         8                   05/12/2021                      23.9                          Verified
         9                   05/13/2021                      23.9                          Verified
        10                   05/14/2021                      23.9                          Verified
        11                   05/15/2021                      23.9                          Verified
        12                   05/16/2021                      23.9                          Verified
        13                   05/17/2021                      23.9                          Verified
        14                   05/18/2021                      23.9                          Verified
        15                   05/19/2021                      23.9                          Verified
        16                   05/20/2021                      23.9                          Verified
        17                   05/21/2021                      23.9                          Verified
        18                   05/22/2021                      23.9                          Verified
        19                   05/23/2021                      23.9                          Verified
        20                   05/24/2021                      23.9                          Verified
        21                   05/25/2021                      23.9                          Verified
        22                   05/26/2021                      23.9                          Verified
        23                   05/27/2021                      23.9                          Verified
        24                   05/28/2021                      23.9                          Verified
        25                   05/29/2021                      23.9                          Verified
        26                   05/30/2021                      23.9                          Verified
        27                   05/31/2021                      23.9                          Verified
        28                   06/01/2021                      23.9                          Verified
        29                   06/02/2021                      23.9                          Verified
        30                   06/03/2021                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
